  Case 17-81441        Doc 62  Filed 07/16/20 Entered 07/17/20 08:14:32             Desc Main
                                 Document     Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Western Division

In Re:                                       )               BK No.:     17-81441
Maria C. Gelacio                             )
                                             )               Chapter: 13
                                             )
                                                             Honorable Thomas M. Lynch
                                             )
                                             )
               Debtor(s)                     )

            ORDER ALLOWING THE SALE OF PROPERTY UNDER 11 U.S.C. 363

         THIS MATTER, coming to be heard on the Debtors' MOTION TO ALLOW THE SALE OF
PROPERTY UNDER 11 U.S.C. 363, the Court having jurisdiction, with due notice having been given
to all parties in interest,

   IT IS HEREBY ORDERED:

    1. The request for shortened notice is granted, due cause being shown.
    2. Debtor is permitted to sell her interest in the property located at 2124 Rexford Drive, Rockford,
Illinois 61109, Property I.D. No. 1501453012.
   3. Debtor will not propose to pay less than one-hundred percent (100%) percent through the Plan.
   4. U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE LODGE SERIES III
TRUST's lien on Debtor's home will be paid in full per their payoff statement as of the date of closing.
Debtor shall obtain a current written payoff statement from Creditor at the time of closing.
    5. The closing of Debtor's home shall take place no later than thirty (30) days from the date of the
entry of this order.
    6. Debtor will retain any remaining proceeds from the sale after U.S. BANK TRUST NATIONAL
ASSOCIATION, AS TRUSTEE OF THE LODGE SERIES III TRUST's is paid in full in accordance
with paragraph 3 of this order.

                                                          Enter:


                                                                   Honorable Thomas M. Lynch
Dated: July 16, 2020                                               United States Bankruptcy Judge

 Prepared by:
 Eric Pratt Law Firm, P.C.
 5411 E. State St., Suite 202
 Rockford, IL 61108
 (815) 315-0683
